Citation Nr: 0207578	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.

(The issue of entitlement to service connection for a 
psychiatric disability will be the subject of a later 
decision of the Board.)

WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active military service from May 1959 to 
April 1962.

In a decision dated in August 1997, the Board found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  

This matter came before the Board on appeal from a rating 
decision of May 1999, by the Houston, Texas, Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The notice of disagreement with this 
determination was received in June 1999.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in August 1999.  A transcript of the 
hearing is of record.  A statement of the case was issued in 
January 2000, and the veteran's substantive appeal was 
received in February 2000.  

In March 2001, the Board remanded the appeal to the RO to 
afford the veteran a hearing before a Member of the Board at 
the RO.  The veteran was scheduled for such a hearing in 
February 2002.  However, he withdrew his request by letter 
dated in March 2002.  The appeal was received at the Board in 
April 2002.  

The Board is undertaking additional development on the issue 
of entitlement to service connection pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  In a final decision dated in August 1997, the Board found 
that new and material evidence had not been submitted to 
warrant reopening the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  

2.  The evidence submitted since the August 1997 Board 
decision, is not cumulative of evidence previously 
considered, and is so probative that it must be considered in 
order to fairly decide the claim.  


CONCLUSION OF LAW

Evidence received since the August 1997 decision of the 
Board, which denied the veteran's attempt to reopen his claim 
of service connection for an acquired psychiatric disorder, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  
Because the issue in this case did not arise from an original 
claim, but rather came from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  

Since the Board is reopening the veteran's claim, there is no 
need to further assist him in substantiating that part of his 
claim.  38 U.S.C.A. § 5103A(a)(2).

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2001).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis" -- merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998).  

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such that, 
although "not every piece of new evidence is 'material' . . . 
we are concerned . . . that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Evans, at 285.  In this case the most 
recent final denial consists of the Board's August 1997 
decision.  

II.  Factual background.

When the Board denied the veteran's attempt to reopen his 
claim for service connection for an acquired psychiatric 
disorder in August 1997, the record included: The veteran's 
service medical records; a VA hospital summary dated in 
November 1978; VA hospital summary dated in July 1980; VA 
outpatient treatment reports dated from August 1980 through 
March 1981; a VA hospital summary dated May 1981 to June 
1981; VA outpatient treatment reports dated from April 1986 
to May 1986; veteran's testimony at a personal hearing held 
in March 1995; private treatment reports dated May 1986 to 
May 1994; veteran's testimony at a hearing before an acting 
Member of the Board in July 1997.  

The service medical records, including the enlistment 
examination as well as the separation examination, were 
silent with respect to any complaints of or treatment for a 
psychiatric disorder.

Post service treatment records reflect that the veteran was 
admitted to a VA hospital in November 1978 after being 
convicted of 24 fraud charges.  The veteran later reported 
that he had marital and financial problems and was in the 
process of getting a divorce.  The pertinent diagnosis was 
antisocial personality disorder (with paranoid features).  
The veteran was again admitted to a VA hospital in July 1980 
with complaints of depression, insomnia and feelings of 
insecurity.  On admission, the veteran's father reported that 
he had had psychiatric problems since 1962, and had utilized 
alcohol to cope with the symptoms.  The pertinent diagnoses 
were depressive neurosis, passive aggressive personality, and 
episodic excessive drinking.  He was subsequently followed on 
an outpatient basis.  A treatment note dated in November 1980 
indicated that the veteran had mild anxiety.  

The records show that the veteran was readmitted to a VA 
hospital in March 1981 due to depression and anxiety.  
Following a mental status evaluation, the veteran was 
diagnosed with passive-aggressive personality disorder, and 
probable schizophrenia, paranoid type.  He was again 
readmitted to a hospital in May 1981, complaining of 
depression, withdrawal, loss of interest, and insomnia for 
the past two weeks.  Following a mental status examination, 
the veteran was diagnosed with schizo-affective disorder, 
excited type.  

In April 1986, the veteran was admitted to a VA hospital as a 
referral from Georgia Regional Hospital, where he had been 
sent after being picked up by police for psychotic behavior.  
The pertinent diagnosis was bipolar disorder, manic; the 
veteran was discharged to the police department due to 
pending legal problems.  

At his personal hearing in March 1995, the veteran indicated 
that he was in the Army Security Agency in Germany in 1962; 
as a result, he was administered some psychotrophic drugs 
while being debriefed.  The veteran maintained that while he 
did not see a psychiatrist during service, he believed that 
the drugs given to him induced his development of a 
psychiatric disorder.  The veteran noted that he went to see 
Dr. Forest Rice for a back problem, but he knew that he had 
had a nervous condition.  He said that he first saw a 
psychiatrist at a VA medical center in 1978.  

Received in May 1995 were private treatment reports dated 
from May 1986 to May 1994, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including a psychiatric disorder variously 
diagnosed as schizophrenia and bipolar disorder.  During a 
social work assessment in October 1993, the veteran's father 
reported that his son had had a "nervous breakdown" at age 
16; he added that the veteran again saw a psychiatrist at 
ages 22 and 23.  The pertinent diagnosis in October 1993 was 
bipolar disorder.  

During the hearing at the Board in July 1997, the veteran 
again reported being administered psychotrophic drugs during 
a debriefing in Germany.  He argued that those drugs led to 
the development of a psychiatric disorder.  The veteran 
indicated that he was treated for anxiety, fatigue and 
tension while in Kassel, Germany; however, the report of that 
treatment is not reflected in his records.  The veteran said 
that he was assigned as a voice interceptor; he was later 
given an injection at a clinic in Kassel, which made him very 
nervous.  The veteran reported being treated by Dr. Forrest 
Reise in Macon, Georgia; however, that doctor has since sold 
his practice.  The veteran also reported receiving treatment 
from Dr. Charles Foster who practices preventive medicine.  
He stated that he experienced anxiety and depression after 
service; as a result he turned to alcohol to cope with his 
problems.  

The evidence received since the August 1997 decision consists 
of: an undated statement from Forrest O. Reise, D.C.; 
testimony at a hearing held before a hearing officer at the 
RO in August 1999; an undated statement from the veteran's 
sister; and a duplicate VA hospital summary dated in November 
1978.  

In his statement, Dr. Reise indicated that the veteran 
entered his offices in the early 1960's after being 
discharged from military service; he recalled the veteran 
being a very nervous and depressive young man.  Dr. Reise 
explained that records of 30 plus years were no longer 
available as his practice had been sold, and a search did not 
prove successful.  Dr. Reise stated that while he remembered 
that the veteran faced physical and emotional problems, he 
had no records to confirm treatment administered or the dates 
and duration of said treatment.  

At a personal hearing in August 1999, the veteran reiterated 
his contentions that his current nervous condition was 
induced by psychotrophic drugs given to him during service.

In the undated statement from the veteran's sister, she noted 
that she was responding to a letter from the veteran dated in 
August 1999.  She reported that a VA psychiatrist or 
psychologist had reported to their father that the veteran 
had the Army had given the veteran drugs as a "brain 
scrambling technique."

The statement from Dr. Reise reports psychiatric symptoms 
proximate to the time of the veteran's discharge from 
service.  As a chiropractor, there is no indication that he 
has medical expertise in the field of psychiatry, but he 
would be competent to report the symptoms he observed.  See 
Goss v. Brown, 9 Vet App 109 (1996).  These newly documented 
observations support the veteran's claim, and must be 
considered in order to reach an equitable decision.  The 
Board finds that the statement from Dr. Reise is new and 
material.  Therefore, the claim is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder. 


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

